United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 14-2889
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

      Luis Chavez Preciado, also known as Luis Fernando Chavez Preciado

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                   for the Southern District of Iowa - Davenport
                                  ____________

                           Submitted: February 4, 2015
                             Filed: February 4, 2015
                                  [Unpublished]
                                 ____________

Before SMITH, GRUENDER, and BENTON, Circuit Judges.
                          ____________

PER CURIAM.

       Luis Chavez Preciado directly appeals the district court’s1 sentence, imposed
after he pled guilty to conspiring to distribute methamphetamine, in violation of 21

      1
       The Honorable John A. Jarvey, United States District Judge for the Southern
District of Iowa.
U.S.C. §§ 841(a)(1), (b)(1)(A), and 846. At sentencing, the court granted the parties’
joint request for a downward variance based on an anticipated amendment to the
Sentencing Guidelines; but denied Chavez’s separate motion for an additional
downward variance. Counsel has filed a brief under Anders v. California, 386 U.S.
738 (1967), arguing that the 151-month sentence was substantively unreasonable
because, as an alien, Chavez is ineligible for Bureau of Prisons programs that could
potentially result in early release from prison, and a 120-month sentence would have
adequately accomplished the 18 U.S.C. § 3553(a) sentencing goals.

       After careful review, this court affirms. See United States v. Feemster, 572
F.3d 455, 461 (8th Cir. 2009) (en banc) (this court reviews sentence under deferential
abuse-of-discretion standard). The sentence was not substantively unreasonable, as
the district court considered the relevant section 3553(a) factors during sentencing,
and did not commit a clear error of judgment in weighing those factors. See United
States v. Salazar-Aleman, 741 F.3d 878, 881 (8th Cir. 2013) (outlining substantive-
reasonableness test); Feemster, 572 F.3d at 464 (substantive review is narrow and
deferential to sentencing court); see also United States v. Lazarski, 560 F.3d 731, 733
(8th Cir. 2009) (if district court varies downward from presumptively reasonable
Guidelines recommendation, it is “nearly inconceivable” that court abused its
discretion by not varying downward further). An independent review of the record
pursuant to Penson v. Ohio, 488 U.S. 75, 80 (1988), reveals no nonfrivolous issues
for appeal.

      The judgment is affirmed. Counsel’s motion to withdraw is granted.
                     ______________________________




                                         -2-